Citation Nr: 1719938	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  13-16 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an increased rating higher than 20 percent for diabetes mellitus type II with diabetic retinopathy.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1962 to May 1984.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In December 2016, the Board remanded the appeal for further development. The AOJ continued the previous denials in a March 2017 supplemental statement of the case (SSOC).

The issue of entitlement to an increased rating higher than 20 percent for diabetes mellitus type II with diabetic retinopathy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's service-connected disabilities preclude gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for assignment of a TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.16(b) (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board notes that, given the grant of the full benefit sought on appeal, a discussion of whether that VA has satisfied the duties to notify and assist pursuant to the Veterans Claims Assistance Act of 2000 is unnecessary. See 38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2016).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340 (2016). If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age. 38 C.F.R. § 3.341(a) (2016).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability. 38 C.F.R. § 4.15 (2016).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher. The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment. 38 C.F.R. § 4.16(a) (2016).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Neither nonservice-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

For a veteran to prevail on a TDIU claim, it is necessary that the record reflect some factor which takes his or her case outside the norm of other such veterans.  38 C.F.R. §§ 4.1, 4.15 (2016). The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough. The assignment of a rating evaluation is itself recognition of industrial impairment. Therefore, the question now presented is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose, 4 Vet. App. at 363. 

The ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator. See 38 C.F.R. § 4.16 (a) (2106); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"). When the claim is in equipoise, the reasonable doubt rule is for application. See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

The Veteran's current service-connected disabilities include the following:  recurrent prostate cancer to groin and bladder, rated as 60 percent disabling prior to July 8, 2015, and 100 percent disabling thereafter; pseudophakia, right eye, associated with type II diabetes mellitus, rated as 30 percent disabling; type II diabetes mellitus with bilateral retinopathy and nephropathy, rated as 20 percent disabling; bilateral tinnitus, rated as 10 percent disabling; chronic obstructive pulmonary disease, rated as 10 percent disabling; atrophy, right testicle, secondary to mumps, rated as noncompensably disabling; and erectile dysfunction associated with recurrent prostate cancer to groin and bladder, rated as noncompensably disabling. His combined disability rating is 80 percent prior to July 8, 2015, and 100 percent thereafter.

Reviewing the evidence regarding his employability, the Veteran reports that he was last employed full-time in September 2008. His occupation was a truck driver. See, e.g, June 2011 VA Form 21-8940. He has a 12th grade education, and does not have any other education or training. Id. 

On November 2011 VA examination, the examiner opined that the Veteran would have impairment in his usual job, due to use of insulin; the Department of Transportation does not let him drive on insulin. Also, he will have impairment in both sedentary and physical [work] due to severe incontinence [associated with his service-connected recurrent prostate cancer to groin and bladder], with changes of up to 14 pads per day.

The above medical and lay evidence of record reflects that the Veteran's service-connected disabilities, especially in combination, are of a nature and severity as to preclude him from engaging in work. The record shows that he is currently unemployed. The record also shows that at least two of his service-connected disabilities play a major role in his inability to obtain and maintain employment, in that they affect his physical ability to perform work on a consistent or continual basis, in either a sedentary or physical setting.

Thus, the evidence is at least evenly balanced as to whether the functional impairment caused by the Veteran's service-connected disabilities preclude the Veteran from securing and following substantially gainful employment. As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107(b).

The Board has granted TDIU and will allow the RO to address, in the first instance, the appropriate effective date of this award and whether the 100 percent rating from July 8, 2015 renders moot the issue of entitlement to a TDIU from that date. Urban v. Principi, 18 Vet. App. 143, 145 (2004) (per curiam order) ("To the extent that [the appellant] is arguing that the Board must assign, sua sponte, an effective date once it awards a rating of TDIU on appeal from an RO decision, such an argument is unavailing unless an NOD is then of record as to the downstream issue of an effective date for the assignment of that rating"); Buie v. Shinseki, 24 Vet. App. 242 (2010); Bradley v. Peake, 22 Vet. App. 280 (2008) (schedular rating of 100 percent does not necessarily render a TDIU moot).


ORDER

Entitlement to a TDIU is granted, subject to regulations governing the payment of monetary awards.


REMAND

Regarding the issue of increased rating higher than 20 percent for diabetes mellitus type II with diabetic retinopathy, the Board's December 2016 Remand instructed the AOJ to afford the Veteran a new VA examination. The Board noted that the Veteran was last examined for compensation purposes in November 2011, and a May 2015 VA primary care note showed that the Veteran's diabetes was poorly controlled.

As noted in the previous Remand, the Veteran's type II diabetes mellitus is rated under 38 C.F.R. § 4.119, Diagnostic Code 7913, which notes that the evidence must show that diabetes mellitus requires insulin, restricted diet, and regulation of activities in order to warrant a 40 percent rating.

Following the December 2016 Remand, the AOJ scheduled the Veteran for a VA diabetes mellitus examination; however, the Veteran failed to report to the examination. A January 30, 2017 report of contact indicates that the Veteran requested to "opt out" of the diabetes mellitus examination because he was terminally ill with prostate cancer. As noted above, the Veteran is currently in receipt of a 100 percent rating for recurrent prostate cancer to groin and bladder.

In light of the Veteran's demonstrated inability to submit to medical examination, the Board finds that a remand for a medical opinion is necessary to decide the Veteran's claim for increased rating.  In this regard, the duty to assist statute and regulation do not require that examination be conducted, but rather, makes VA responsible for providing "a medical examination or obtaining a medical opinion" when review of the record reflects it is necessary to render a decision on the claim.  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4)(i).  The Board also notes that medical evidence is required to support the regulation of activities criterion for a 40 percent rating for diabetes mellitus. Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).

Accordingly, the claim for an increased rating for diabetes mellitus type II with diabetic retinopathy is REMANDED for the following action:

1.  Request an opinion from an appropriate specialist physician regarding the severity of the Veteran's diabetes mellitus since June 2011. The claims folder, including a copy of this Remand and any pertinent documents in the Virtual VA and VBMS file, must be made available to and reviewed by the examiner.

Following review of the claims file, the physician should state whether-at any time during the pendency of this appeal (since June 2011)-the Veteran's diabetes mellitus has been manifested by any of the following:

(a) regulation of activities (i.e., avoidance of strenuous occupational and recreational activities); 

(b) episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider; 

(c) requires more than one daily injection of insulin, restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus progressive loss of weight and strength.

The examiner also must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2. Then, readjudicate the claim remaining on appeal. If any benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


